DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/12/2021.
Claims 1-13 and 22-27 are pending. Claims 14-21 are cancelled. Claims 22-27 are new. Claims 1 and 26 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 and 5/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I and Species II in the reply filed on 7/12/2021 is acknowledged.  The traversal is on the ground(s) that “by Examiner's own statements, Species II and Species III are not distinct. In addition, it appears that the Examiner may have misinterpreted some claims, particularly with respect to the process steps of Group I claims. For example, it appears that the Examiner indicated that the steps of the method are performed in sequence in Section 2 of the Action (by the use of the term "then" repeatedly, which is in contrast to the present claims).” (Remarks 7-8) 
This is not found persuasive because as noted in line number 2 of the office action mailed on 2/12/2021 “Species II requires forming the connection portion by disposing the wafer over a carrier such that the second surface of the wafer faces the carrier” (emphasis added) and “Species III requires forming the connection portion the first surface of the wafer faces the carrier” (emphasis added). Thus, Species II and III contain features that are mutually exclusive from each other, since they are directed to independent and distinct processes for forming the connection portion, specifically different configurations of disposing the wafer on the carrier with either the first surface or the second surface of the wafer facing the carrier. Furthermore, the use of the term “then” in the description of the Group I claims is supported by certain sequences of the claimed steps which are established by the referencing of previously introduced elements and components. For example, in the statement “Species I requires forming the connection portion by disposing the wafer over a carrier such that the first surface of the wafer faces the carrier and then forming an encapsulation layer over the carrier and wafer” (emphasis added) the term “then” is proper, since the claim language establishes that the “carrier” component is already in place during the “forming an encapsulation layer” step given the use of language “the carrier” as opposed of “a carrier” and thereby requiring a specific sequence of the two steps as detailed by the claim language.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the side surface [of the conductive layer]" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the wafer” in line 2 of the claim, which is indefinite and unclear since the claim previously introduces “a plurality of wafers” and thus is unclear which specific “wafer” of the “plurality of wafers” is being referenced in the limitation “the wafer” in line 2 of the claim.
Note the dependent claim 27 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Yap

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap et al. (US 2016/0005628 A1, hereinafter “Yap”)
Regarding independent claim 1, Yap discloses a method for packaging a semiconductor device comprising: 
providing at least one wafer 212 (“semiconductor wafer”- ¶0064) comprising a first surface (i.e., the bottom surface of 212 as shown in Fig. 9) and a second surface (i.e., the top surface of 212 as shown in Fig. 9) opposite to each other and a side surface (i.e., the side surface of 212 as shown in Fig. 9) connecting the first surface and the second surface, the first surface being an active surface, since it can include active elements such as vias 88, 90 (¶0064) (see Figs. 3-4 and 9); 
forming a connection portion 210 (“mold frame”- ¶0064) on the side surface of the at least one wafer 212 surrounding the wafer 212, forming a panel assembly (i.e., the structural arrangement shown in Fig. 10) with the wafer 212 and the connection portion 210, the connection portion 210 comprising a third surface (i.e., the bottom surface of 210 as shown in Fig. 9) on the same side of the first surface of the wafer 212 and a fourth surface (i.e., the top surface of 210 as shown in Fig. 9) on the same side as the second surface of the wafer 212 (see Figs. 9-10), the third surface and the first surface forming a to-be-processed surface of the panel assembly, since collectively the first and third surfaces are later processed by the addition/removal of different layers/ elements (see Figs. 11-20); and 

Regarding claim 3, Yap discloses a comprising forming the first dielectric layer 252 on the to-be-processed surface of the panel assembly after forming the connection portion 210 (see Fig. 17).
Regarding claim 4, Yap discloses the method further comprising: 
after forming the first dielectric layer 252 on the first surface of the wafer 212, forming a conductive layer 258 (“first conductive layer”- ¶0072) on the to-be-processed surface of the panel assembly to at least cover the first surface of the wafer 212 (see Fig. 18). 
Regarding claim 5, Yap discloses the method further comprising: 
forming vias 254 (“openings”- ¶0071) in the first dielectric layer to expose die pads 248 (“electrical contacts”- ¶0070) on the first surface of the wafer 212 before forming the conductive layer 258 (see Fig. 17).
Regarding claim 8, Yap discloses wherein the conductive layer 258 is formed using an electroplating process (¶0072).
Regarding claim 13, Yap discloses the method further comprising: 
forming a second dielectric layer 268 (“dielectric layer”- ¶0073) on the side surface (i.e., the side surface of 258 within opening 254) of the conductive layer 258 remote from the panel assembly to cover at least part of the conductive layer 258 (see Fig. 19).
Regarding claim 24, Yap discloses the method further comprising: 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Gerber et al. (US 2015/0008566 A1, hereinafter “Gerber”).
claim 6, Yap does not expressly disclose the method comprising providing a plurality of wafers, the plurality of wafers being separated from each other in the panel assembly.
Figures 4A-4B of Gerber disclose a method for packaging a semiconductor device comprising providing a plurality of wafers 410 (“wafers”- ¶0045), the plurality of wafers 410 being separated from each other in a panel assembly (i.e., the assembly show in step 491a of Fig. 4A), and then processing the plurality of wafers 410 (¶¶0046-0050).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yap such that the method comprises providing a plurality of wafers, the plurality of wafers being separated from each other in the panel assembly as taught by Gerber for the purpose of utilizing a suitable and well-known configuration for processing a plurality of wafers during the same method, thereby increasing manufacturing production. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of wafers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding independent claim 26, Yap discloses a method for packaging a semiconductor device comprising: 
providing a wafer 212 (“semiconductor wafer”- ¶0064) comprising a first surface (i.e., the bottom surface of 212 as shown in Fig. 9) and a second surface (i.e., the top surface of 212 as shown in Fig. 9) opposite to each other and a side surface (i.e., the  since it can include active elements such as vias 88, 90 (¶0064) (see Figs. 3-4 and 9); 
forming a connection portion 210 (“mold frame”- ¶0064) on the side surface of the wafer 212 surrounding the wafer 212, forming a panel assembly (i.e., the structural arrangement shown in Fig. 10) with the wafer 212 and the connection portion 210, the connection portion 210 comprising a third surface (i.e., the bottom surface of 210 as shown in Fig. 9) on the same side of the first surface of the wafer 212 and a fourth surface (i.e., the top surface of 210 as shown in Fig. 9) on the same side as the second surface of the wafer 212 (see Figs. 9-10), the third surface and the first surface forming a to-be-processed surface of the panel assembly, since collectively the first and third surfaces are later processed by the addition/removal of different layers/films (see Figs. 11-20); and 
forming a first dielectric layer 252 (“dielectric layer”- ¶0071) on the first surface of the wafer 212 (see Fig. 17).
Yap does not expressly disclose the method comprising providing a plurality of wafers.
Figures 4A-4B of Gerber disclose a method for packaging a semiconductor device comprising providing a plurality of wafers 410 (“wafers”- ¶0045), the plurality of wafers 410 being separated from each other in a panel assembly (i.e., the assembly show in step 491a of Fig. 4A), and then processing the plurality of wafers 410 (¶¶0046-0050).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding claim 27, Yap discloses the method further comprising: 
after forming the first dielectric layer 252 on the first surface of the wafer, forming a conductive layer 258 (“first conductive layer”- ¶0072) on the to-be-processed surface of the panel assembly to at least cover the first surface of the wafer 212 (see Fig. 18).
B.	Prior-art rejections based at least in part by Chiou

Claim Rejections - 35 USC § 102
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al. (US 2011/0065238 A1, hereinafter “Chiou”).
Regarding independent claim 1, Chiou discloses a method for packaging a semiconductor device comprising: 
providing at least one wafer 10 (“wafer”- ¶0010) comprising a first surface 10a (“first surface”- ¶0010) and a second surface (i.e., the top surface of 10 as shown in Fig. 1B and 2B) opposite to each other and a side surface (i.e., the side surface of 10 as shown in Fig. 1B) connecting the first surface and the second surface, the first surface since it can include active elements (¶0010) (see Figs. 1B and 2B); 
forming a connection portion 18 (“protection layer”- ¶0013) on the side surface of the at least one wafer 10 surrounding the wafer 10, forming a panel assembly (i.e., the structural arrangement shown in Fig. 1C) with the wafer 10 and the connection portion 18, the connection portion 18 comprising a third surface (i.e., the bottom surface of 18 as shown in Fig. 1B) on the same side of the first surface of the wafer 10 and a fourth surface (i.e., the top surface of 18 as shown in Fig. 1B) on the same side as the second surface of the wafer 10 (see Fig. 1C), the third surface and the first surface forming a to-be-processed surface of the panel assembly, since collectively the first and third surfaces are later processed by the addition/removal of different layers/elements (¶0016); and 
forming a first dielectric layer 12 (“carrier”-, which comprises a dielectric material such as glass ¶0010) on the first surface 10a of the wafer 10 (see Fig. 1B).
Regarding claim 2, Chiou discloses the method comprising forming the first dielectric layer 12 on the first surface 10a of the wafer 10 before forming the connection portion 18 (see Fig. 1B).
Allowable Subject Matter
Claims 7, 9, 11, 22-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7 (which claim 22 depends from), the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or 
Regarding claim 9, the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein forming the connection portion comprises: forming a conductive member, the conductive member being exposed in the third surface of the connection portion, located in a peripheral area of the panel assembly and spaced apart from the wafer”.
Regarding claim 11 (which claims 23 and 25 depend from), the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein forming the connection portion comprises: disposing the wafer on a carrier, the second surface of the wafer facing the carrier, disposing a cavity mold with a through opening on the carrier, so that the wafer is positioned within the opening, forming a fixing material in a gap between a sidewall of the opening and the side surface of the wafer to connect the wafer to the cavity mold”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jin et al. (US 2021/0013026 A1), which discloses a method for packaging a semiconductor device comprising forming a connection portion disposed on the side surfaces of a wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY C CHANG/Primary Examiner, Art Unit 2895